Exhibit 10.15

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SPONSORED RESEARCH AGREEMENT


This Sponsored Research Agreement (the "Agreement") is made between the
University of North Texas Health Science Center at Fort Worth, ("University"), a
component institution of the University of North Texas System ("System"), and
SignPath Pharmaceuticals, Inc. a Delaware corporation with its principal place
of business at 1375 California Road, Quakertown. PA 18951 ("Sponsor").


RECITALS


A.
University is pursuing research in the area of curcumin nanoparticles for drug
delivery.



B.
Sponsor is willing to sponsor such research.



C.
Sponsor desires to obtain certain rights to patents and technology resulting
from the additional research.



D.
University is willing to grant certain rights to patents and technology that
result from the additional research.



NOW THEREFORE, in consideration of the mutual covenants and promises herein
made, the University and Sponsor agree as follows:


1) EFFECTIVE DATE


This Agreement shall be effective as of August 1, 2013 (the "Effective Date").


2) RESEARCH PROGRAM


 
a.
University will use its own facilities and its reasonable best efforts to
conduct the research program described in Attachment A ("Research Program")
under the direction of Dr. Jamboor Vishwanatha or his successor as mutually
agreed to by the parties (the "Principal Investigator").



 
b.
The Research Program shall be carried out from the Effective Date through and
including July 31, 2014 (the "Term"). The parties may extend the Research
Program under mutually agreeable terms.



 
c.
Sponsor understands that University's primary mission is education and
advancement of knowledge and the Research Program will be designed to carry out
that mission. The manner of performance of the Research Program shall be
determined solely by the Principal Investigator. University does not guarantee
specific results.



 
d.
Sponsor understands that University may be involved in similar research through
other researchers on behalf of itself and others. University shall be free to
continue such research provided that it is conducted separately from the
Research Program, and Sponsor shall not gain any rights via this Agreement to
other research.



 
e.
University does not guarantee that any patent rights will result from the
Research Program, that the scope of any patent rights will cover Sponsor's
commercial interest, or that any patent rights will be free of dominance by
other patents, including those based on inventions made by other inventors at
the University or at any other System institution.



 
 

--------------------------------------------------------------------------------

 
 
3) COMPENSATION


 
a.
As consideration for University's performance, Sponsor will pay the University a
sum of $116,000, $80,000 in direct costs and $36,000 in indirect costs (45%). An
initial payment of $9,667 shall be made upon execution of this Agreement, and 11
subsequent payments of the same amount shall be due on the first of each month
during the Term.



 
b.
Sponsor will make payments to the University of North Texas Health Science
Center at Fort Worth, referencing the Principal Investigator and Research
Program title, to the following address:



Office of Grant and Contract Management
University of North Texas Health Science Center
Attention: Director
3500 Camp Bowie Boulevard
Fort Worth, TX 76107
Telephone: (817) 735-5073


 
c.
The Principal Investigator may transfer funds within the budget as needed
without Sponsor's approval so long as the scope of work under the Research
Program remains unchanged. Upon completion of the Research Program, University
shall retain any uncommitted and unexpended funds.



 
d.
University shall retain title to all equipment purchased and/or fabricated by it
with funds provided by Sponsor under this Agreement.



4) COMMUNICATION, REPORTS, AND TRANSFERS


 
a.
Sponsor's designated representative for communications with the Principal
Investigator shall be Lawrence Helson, MD or any other person Sponsor may
designate in writing to University and the Principal Investigator ("Designated
Representative").



 
b.
The Principal Investigator will make up to 12 oral reports and one written
report summarizing the work completed each year of the Research Program. The
Principal Investigator shall also submit a comprehensive final report within one
hundred twenty (120) days after termination of the Agreement. The Office of
Grant and Contract Management will submit a financial report of related Research
Program expenses within one hundred twenty (120) days after termination.



 
c.
During the course of the Research Program, it is expected that the parties will
transfer chemical materials to one another. Transfer of materials from
University to Sponsor shall be subject to the terms and conditions of the
material transfer agreement in Attachment B. UNTHSC shall use the materials
provided by Sponsor solely for the purposes specified in this Agreement and in
compliance with all applicable laws and regulations. UNTHSC shall not sell,
transfer, disclose or otherwise provide access to the materials or any SPONSOR
owned method or process relating thereto to any person or entity without the
prior consent of SPONSOR.

 
 
 

--------------------------------------------------------------------------------

 
 
5) PUBLICITY


Neither party will reference the other in a press release or any other oral or
written statement in connection with the Research Program and its results
intended for use in the public media, except as required by the Texas Public
Information Act or other law or regulation. University, however, may acknowledge
Sponsor's support of the Research Program in scientific or academic publications
or communications without Sponsor's prior approval. In any permitted statements,
the parties shall describe the scope and nature of their participation
accurately and appropriately. Sponsor may disclose the existence of this
Agreement and the fact that UNTHSC is conducting sponsored research under this
Agreement for the purposes of raising capital, and Sponsor may use the name of
(or name employee of) University in routine business correspondence or as needed
in appropriate regulatory submissions without express written consent.


6) PUBLICATION


University reserves the right to publish the general scientific findings gained
in the course of the Research Program, with due regard the protection of
Sponsor's confidential information, the protection of current and future patent
filing opportunities, regulatory and development concerns and other reasonable
considerations relating to the development of Licensed Products, as defined by
the License Agreement. University will submit the manuscript of any proposed
publication to Sponsor at least forty five (45) calendar days before such
manuscript is submitted for consideration by any publication, and Sponsor shall
have the right to review and comment upon the publication in order to protect
Sponsor's confidential information. Upon Sponsor's request, publication may be
delayed up to sixty (60) additional calendar days to enable Sponsor to secure
adequate intellectual property protection of Sponsor's confidential information
that would otherwise be the publication. In the event that the parties
reasonably determine that additional research or development work is required or
ongoing research and development needs to be completed in order to secure
appropriate intellectual property protection, and that publication will be
detrimental to obtaining adequate intellectual protection, then, at Sponsor's
request and immediate funding of said additional research and development work,
University shall delay such publication until completion of the research or
development work and filing of appropriate patents based upon such work.


 
 

--------------------------------------------------------------------------------

 
 
7) CONFIDENTIAL INFORMATION


 
a.
Subject to Sponsor's rights in section 7. b below, University and Sponsor each
agree that all information contained in documents marked "confidential" and
forwarded to by the other (i) are to be received in strict confidence, (ii) will
be used only for the purposes of this Agreement, and (iii) will not be disclosed
by the recipient party (except as required by law or court order), its agents or
employees without the prior written consent of the disclosing party, except to
the extent that the recipient party can establish by competent written proof
that such information:



(a)           was in the public domain at the time of disclosure; or


 
(b)
later became of the public domain through no act or omission of the recipient
party, its employees, agents, successors or assigns: or



 
(c)
was lawfully disclosed to the recipient party by a third party having the right
to disclose it; or



(d)           was already known by the recipient party at the time of
disclosure; or


 
(e)
was independently developed by the recipient party without use of the disclosing
party's confidential information; or



 
(f)
is required by law or regulation to be disclosed, provided that the disclosing
party gives adequate advance notice to the other of such disclosure to allow
that party to assert whatever exclusion or exception may be available to it
under such law or regulation.



 
b.
Each party's obligation of confidence hereunder will be fulfilled by using at
least the same degree of care with the disclosing party's confidential
information as it uses to protect its own confidential information, but always
at least a reasonable degree of care. This obligation will exist while this
Agreement is in force and for a period of three (3) years thereafter, except for
confidential information which may be protected by law or regulation, in which
case, such information shall be protected as long as mandated by such law or
regulation requires. Sponsor shall have the right to disclose confidential
information which is licensed as part of this Agreement as is reasonably
required in the development and commercialization of Licensed Products, as
defined in the License Agreement, so long as such disclosures do not have an
adverse effect on the Patent Rights, as defined in the License Agreement.



8) PATENTS, COPYRIGHTS, AND TECHNOLOGY RIGHTS


 
a.
Title to all inventions and discoveries made solely by University inventors
resulting from the Research Program shall reside in University; title to all
inventions and discoveries made solely by Sponsor inventors resulting from the
Research Program shall reside in Sponsor; title to all inventions and
discoveries made jointly by University and Sponsor inventors resulting from the
Research Program shall reside jointly in University and Sponsor.

 
 
 

--------------------------------------------------------------------------------

 
 
 
b.
University will disclose to Sponsor any inventions or discoveries resulting from
the Research Program as soon as possible after creation and reduction to
practice. Sponsor shall notify University within thirty (30) days of receipt of
disclosure whether:



 
i.
Sponsor desires University to file patent applications on any such invention, in
which case Sponsor shall reimburse all University patent application filing
costs, including those for patentability opinions; or



 
ii.
Sponsor does not desire that a patent application be filed in which case the
rights to such invention shall be disposed of in accordance with University
policies with no further obligation in Sponsor.



 
c.
With respect to inventions resulting from the Research Program for which Sponsor
has agreed to file patent application or to reimburse University's costs for
filing patent applications and such patent applications are not Improvement
Patents as defined in the License Agreement, University grants Sponsor an option
to negotiate an exclusive or non-exclusive, worldwide, royalty-bearing license
to make, use or sell under any invention or discovery owned wholly or partly by
University and made or conceived and reduced to practice during the Term of this
Agreement or within six (6) months thereafter and directly resulting from the
Research Program. If Sponsor elects an exclusive license, it will include a
right to sublicense with accounting to University. Sponsor shall have three (3)
months from disclosure of any invention or discovery to notify University of its
desire to enter into such a license agreement, and the parties shall negotiate
in good faith for a period not to exceed six (6) months after that notification,
or such period of time as to which the parties shall mutually agree. If Sponsor
and University fail to enter into an agreement during that period of time, the
rights to such invention or discovery shall be disposed of in accordance with
University policies with no further obligation to Sponsor.



 
d.
With respect to inventions resulting from the Research Program for which Sponsor
has agreed to file patent application or to reimburse University's costs for
filing patent applications and the parties have mutually determined that such
patent applications are Improvement Patents as defined in the License Agreement,
the parties shall amend the License Agreement accordingly, pursuant to section
6.2 of the License Agreement, and the prosecution of said patent applications
shall be managed pursuant to section 6.1 of the License Agreement.



 
e.
Under University policy, University investigators own copyright in their
scholarly works. Scholarly works resulting from the Research Program are not
subject to the terms of this Section 8.



9) LIABILITY


 
a.
Sponsor agrees to indemnify and hold harmless System, University, their Regents,
officers, agents and employees from any liability, loss or damage they may
suffer as a result of claims, demands, costs or judgments against them arising
out of the activities to be carried out pursuant to the obligations of this
Agreement, including but not limited to the use by Sponsor of the results
obtained from the activities performed by University under this
Agreement,·provided, however, that the following is excluded from Sponsor's
obligation to indemnify and hold harmless:

 
 
 

--------------------------------------------------------------------------------

 
 
 
i.
the negligent failure of University to substantially comply with
any applicable governmental requirements; or



 
ii.
the negligence or willful malfeasance of any Regent, officer,
agent or employee of University or System.



 
b.
Both parties agree that upon receipt of a notice of claim or action arising out
of the Research Program, the party receiving such notice will notify the other
party promptly. Sponsor agrees, at its own expense, to provide attorneys to
defend against any actions brought or filed against University, System, their
Regents, officers, agents and/or employees with respect to the subject of the
indemnity contained herein, whether such claims or actions are rightfully
brought or filed; and subject to the statutory duties of the Attorney General of
the state of Texas, University agrees to cooperate with Sponsor in the defense
of such claim or action.



10) INDEPENDENT CONTRACTOR


It is understood that any relationship created by this agreement between the
parties shall be that of independent contractors. Under no circumstances shall
either party be deemed an employee of the other nor shall either party act as an
agent of the other party. Any and all joint venture, joint enterprise, or
partnership status is hereby expressly denied and the parties expressly state
that they have not formed expressly or impliedly a joint venture, joint
enterprise, or partnership.


11) TERM AND TERMINATION


 
a.
This Agreement may be terminated by the written agreement of both parties.



 
b.
In the event that either party shall be in default of its material obligations
under this Agreement and shall fail to remedy such default within sixty (60)
days after receipt of written notice thereof, this Agreement shall terminate
upon expiration of the sixty (60) day period.



 
c.
Termination or cancellation of this Agreement shall not affect the rights and
obligations of the parties accrued prior to termination. Upon termination,
Sponsor shall pay University for all reasonable expenses incurred or committed
to be expended as of the effective termination date, including salaries for
appointees for the remainder of their appointment.



 
d.
Any provisions of this Agreement which by their nature extend beyond termination
shall survive such termination.

 
 
 

--------------------------------------------------------------------------------

 
 
12) ATTACHMENTS


Attachments A and B are incorporated herein and made a part of this Agreement
for all purposes.



13) GENERAL


 
a.
This Agreement may not be assigned by either party without the prior written
consent of the other party; provided, however, that subject to the approval of
University, which may not be unreasonably withheld, Sponsor may assign this
Agreement to any purchaser or transferee of all or substantially all of
Sponsor's assets or stock upon prior written notice to University, and
University may assign its right to receive payments hereunder.



 
b.
This Agreement constitutes the entire and only agreement between the parties
relating to the Research Program, and all prior negotiations, representations,
agreements and understandings are superseded hereby. No agreements altering or
supplementing the terms hereof may be made except by means of a written document
signed by the duly authorized representatives of the parties.



 
c.
Any notice required by this Agreement shall be given by prepaid, first
class, certified mail, return receipt requested, addressed in the case of
University to:



Office of Technology Transfer & Commercialization
University of North Texas Health Science Center
3500 Camp Bowie Blvd.
Fort Worth, Texas 76107-2699
Attention: Robert McClain: Ph.D.


or in the case of Sponsor to:


SignPath Pharmaceuticals, Inc.
1375 California Road
Quakertown, PA 18951
ATTENTION: Lawrence Helson, MD
or at such other addresses as may be given from time to time in
accordance with the terms of this notice provision.


 
d.
This Agreement shall be governed by, construed, and enforced in accordance with
the internal laws of the State of Texas.



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.


[SIGNATURES ON FOLLOWING PAGE]
 
 
 

--------------------------------------------------------------------------------

 


UNIVERSITY OF NORTH TEXAS
HEALTH SCIENCE CENTER
AT FORTH WORTH
 
/s/   David Cistola, M.D., Ph.D.                                         
7/30/2013
David Cistola, M.D., Ph.D.                                                      
Date
Vice President of Research
 
SIGNPATH PHARMA, INC.
 
 
 
/s/ Lawrence Helson                                        07/23/2013
Lawrence Helson                                        Date
  
By: /s/  John A. Harman                                                  
   7/31/2013
John A. Harman, MBA, CPA, CGMA, CMPE
Senior Vice President for Finance & CFO
 
HSC Contract # N-14553c
Read and Understood by:
Principal Investigator
 
/s/ Jamboor Vishwanatha,
Ph.D.                                           7/29/2013
Jamboor Vishwanatha,
Ph.D.                                                      Date
 

 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT A
(Research Program)




Proposed duration: August 1, 2013 to July 31, 2014






 
Aim 1)
 
Aim 2)
Eight-week cancer xenograft study of non-small cell lung cancer using Curcumin
ER with subcutaneous injections twice weekly for 8 weeks. (Includes control
groups, 10 animals/group, experiment repeated once)
 
Complete report on the mouse study

            
 
Aim 3)
Freeze-store five tumors from each study group for further studies at UNTHSC and
distributed for studies where the technology is not available at UNTHSC.



 
Aim 4)
Transfer of information to Sabinsa (Sami Labs) on the method to initiate GMP
grade production of Curcumin ER (for IND purposes).



 
Aim 5)
Determination of encapsulation efficiency and/or free drug content in
Curcumin-ER.



 
Aim 6)
Develop an in vitro drug release kinetics for curcumin-release from curcumin ER
and stability analysis over 12 months.



 
Aim 7)
Supply SPP with adequate amounts of Curcumin ER for studies outside
UNTHSC for which technology is not available in UNTHSC.



Budget:


 Personnel
Dr. Amalendu Ranjan
       
Salary
  $ 50,000    
Fringe benefits
  $ 12,500    
 Personnel Subtotal
  $ 62,500  
 Supplies
Chemicals and biochemicals
  $ 2,000    
Cell culture supplies
  $ 3,000    
MTT, Apoptosis, ELISA kits
  $ 3,000    
Disposable labware
  $ 2,500    
Xenografts (animals, housing)
  $ 7,000                
 Supplies Subtotal
  $ 17,500                
 Total Direct Charges
  $ 80,000    
 Institutional overhead (F&A - 45%)
  $ 36,000    
 Total Project Costs
  $ 116,000  



 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT B


(Material Transfers from University to Sponsor)


University agrees to provide Sponsor with certain materials and know-how for the
purposes stated herein under the following conditions:


 
1.
The Material that is covered by this Material Transfer Agreement (MTA out)
includes: (a) PLGA nanoparticles containing curcumin developed by the Principal
Investigator, and (b) any related material or associated know-how and data that
will be provided by University or received by Sponsor from University,
hereinafter "Material". The Material is considered proprietary to University.



 
2.
The material shall be used by Sponsor only to support the development of
Licensed Products, as defined in the License Agreement, pursuant to the terms
and conditions of the License Agreement.



 
3.
Pursuant to section 7 of the Agreement, the Material shall be considered
confidential information belonging to University.



 
4.
Material is for investigational use only in laboratory animals or in vitro
experiments. Sponsor agrees that the Material will not be used for any other
purpose. Neither the Material nor derivatives thereof will be used in human
beings. Transfer of the Material to a third party by Sponsor is permissible
provided said third party agrees to the terms contained within this MTA-out and
that the transfer is protected by a nondisclosure agreement pursuant to section
3 of this MTA-out and section 7 of the Agreement.



 
5.
Sponsor shall have no rights in the Material other than as provided in this MTA
out, Agreement, or License Agreement.



 
6.
The Material is experimental in nature and it is provided WITHOUT University
WARRANT OF MERCHANTABlLITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER
WARRANTY, EXPRESS OR IMPLIED.



 
7.
In no event shall University be liable for any use by Sponsor of the Material
for any loss, claim, damage or liability, or whatsoever kind of nature, which
may arise form or in connection with this Agreement or the use, handling or
storage of the Material. (Except where limited by Federal law, or by the
constitution and laws of the state governing the recipient) Sponsor agrees to
hold harmless University their Regents officers, agents, and employees, from any
liability, loss or damage they may suffer as a result of claims, demands, costs
or judgments against them arising out of the activities to be carried out
pursuant to this Agreement and the use of the results obtained from Research.



 
8.
Sponsor will use the Material in compliance with all laws, governmental
regulations and guidelines applicable to the Material, including any especially
applicable to research with recombinant DNA, and when the Material is used in
the United States, Sponsor will comply with current NIH guidelines.



 
9.
Sponsor will not export, directly or indirectly, Material to any country for
which the U.S. Government or any agency thereof at the time of export requires
an export license or other governmental approval, without first obtaining such
license or approval.

 
 
 

--------------------------------------------------------------------------------

 